Citation Nr: 1630945	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran had active service from February 2001 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.  

As a procedural matter, the issue on appeal has been before the Board on several occasions.  In May 2009, the Board denied service connection for a back and a bilateral hip disorder.  The Veteran appealed to the Veterans Claims Court.  In an April 2010 Joint Motion for Remand (JMR), the Court Clerk vacated the May 2009 Board decision. The Board again denied the appeal in March 2012 and March 2013.  On both occasions, the Veteran appealed to the Court.  Most recently, in a June 2014 Memorandum Decision, the Court found that a December 2008 VA examination was inadequate.  In August 2015, the Board remanded the issue on appeal for additional development.  It is now again before the Board.

The issue of entitlement to service connection for a back disorder was previously on appeal.  In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection.  As this represents a full grant of the benefits sought on appeal, this issue is no longer before the Board.   


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral hip degenerative osteoarthritis.  

2. The Veteran sustained a bilateral hip injury during active service, including 
during combat.  

3.  Symptoms of the current bilateral hip degenerative osteoarthritis have been continuous since service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bilateral hip disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, degenerative osteoarthritis, a form of arthritis, qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

For a chronic disease such as degenerative arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As the Board is granting presumptive service connection for arthritis of each hip based on continuity of symptomatology (adjudicated below) since service under 
38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R.
 § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for a hip disability manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends generally that a bilateral hip disability is related to active service.  In an October 2006 statement, he wrote that in-service duties with the infantry required "hard" helicopter landings and the carrying of "a lot of weight during combat," which injured the hips.  He also wrote that he did not seek treatment during service out of fear of being treated differently.  

At the June 2008 Board hearing, he testified as to injuring the bilateral hips during service as infantry duties required long "road marches" with "at least 40 to 50 pounds" on the back, which injured the hips.  He also testified as to not seeking treatment for symptoms of a bilateral hip disability during service because in-service treatment was "looked down upon."  He has also reported experiencing symptoms of a bilateral hip disability since service separation.  .  

Initially, the Board finds the Veteran has a current disability of degenerative osteoarthritis of the hips.  A June 2008 private examiner specifically assessed the disability of bilateral degenerative osteoarthritis.  Therefore, a current disability is shown.

Next, DD Form 214 shows that the Veteran is in receipt of the Combat Infantry Badge for service in Iraq; therefore, the provisions of § 1154(b) apply.  Accordingly, his descriptions of the circumstances of his service, to include an in-service bilateral hip injury, are sufficient to establish in service occurrence of these events.  In the March 2006 claim, he requested service connection for a bilateral hip disability resulting from lifting too much weight and "hard" helicopter landings during combat service in Iraq.  In an October 2006 statement, he wrote that infantry duties during combat required "hard" helicopter landings while carrying "a lot of weight," which injured the hips.  The evidence of record reflects that he has consistently attributed the bilateral hip disability diagnosis to these events.  He is also competent to report an in-service bilateral hip injury.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Board further finds that, after a review of all the lay and medical evidence of record, the evidence is at least in equipoise on the question of whether symptoms of bilateral hip arthritis have been continuous since service.  Although the Veteran was not specifically diagnosed with a hip disability of either hip in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  

In the March 2006 claim, the Veteran requested service connection for a bilateral hip disability resulting from to lifting too much weight and "hard" helicopter landings during combat service in Iraq.  A November 2005 VA treatment record reflects that he sought treatment for hip pain shortly after separation from service.  A December 2006 VA examination report reflects that he reported intermittent bilateral hip pain beginning in 2004, aggravated by cold weather.  April 2006, July 2006, and March 2007 VA treatment records reflect that he sought treatment for chronic bilateral hip pain, aggravated by activity.  The June 2008 private examination reflects that he reported chronic bilateral hip pain, aggravated by lifting.  The June 2008 private examination report also reflects that he was diagnosed with degenerative osteoarthritis of the sacroiliac joints.    

Service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to arthritis of the hips.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Nonetheless, various lay statements, as well as the June 2008 Board hearing testimony, reflect that the Veteran denied seeking treatment for symptoms of a bilateral hip disability during service because in-service treatment was "looked down upon."  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran's assertions of the onset of a bilateral hip arthritis during service and reports of symptoms of arthritis of the hips since service, in the context of the demonstrated in-service injury and current diagnosis of arthritis, are sufficient to place in equipoise the question of whether symptoms of the current degenerative arthritis were continuous since service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of a bilateral hip arthritis, presumptive service connection is warranted under 38 C.F.R. § 3.303(b).  As the criteria for presumptive service connection for arthritis of the hips based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other service connection theories are moot.

Finally, given the favorable decision by the Board (grant of service connection for a bilateral hip disability), there is no further action needed with respect to the duty to notify or duty to assist.


ORDER

Service connection for a bilateral hip disorder is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


